Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1, 3-11, and 13-14 in the reply filed on 3/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “are preferably modified.”   Claim 4 recites “preferably, the targeting ligand is selected from.” Claim 6 recites “preferably, the substance is a substance for,” and further recites “more preferably,” “still more preferably,” “more preferably,” “further preferably,” and “preferably” again several more times in the claim. Claim 8 recites “preferably, the CD44 activator is.”  Claim 9 recites “preferably, the small-molecular hyaluronic acid,” and continues “preferably 1-20 KDa, more preferably 2-10 KDa.” Claim 10 recites “preferably, the nanocarrier is loaded with a substance,” and continues “more preferably.”  Claim 11 recites “preferably, the substance for 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 3-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 01/39825 A2 to Szoka (IDS filed 9/14/2020).  Szoka teaches a liposome nanocarrier delivery system for targeting CD44 molecules, characterized in that the surface of the nanocarrier is partially modified by a targeting ligand, and the targeting ligand is a ligand capable of specifically binding to an activated CD44 molecule (page 7, lines 8-17; page 8, lines 6-27; page 12, line 13). The liposomes may be small unilamellar, large unilammellar, or multi-lamellar vesciles (page 7, lines 15-17).  The system may comprise a radioisotope or MRI contrast agent (a tracer; a substance for diagnosing vulnerable plaque or a disease associated with the vulnerable plaque; a substance for diagnosing a disease associated with the presence of CD4 molecule activation; a substance for diagnosing vulnerable plaque or a disease associated with the vulnerable plaque and a CD44 activator concurrently) (page 4, lines 26-27). The substance may be a regulator of CD44 (a CD44 activator) (page 6, lines 4-20).   The targeting ligand may be hyaluronic acid (page 5, line 4).  The substance may be a drug or polypeptide (page 3, line 32; page 21, lines 28-32).  The liposome nanocarrier delivery system may comprise a hyaluronan ligand with an affinity for CD44 receptors (abstract).  The system may comprise anti-inflammatory agents (page 8, lines 25-27).  The system may be a diagnostic preparation (page 3, lines 32-33).   `The system is part of a medicament comprising water (a pharmaceutically acceptable carrier) (page 3, lines 32-33;  page 24, lines 19-29). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
March 23, 2022